NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

CRISTI LECKLITER and JOHN        )
LECKLITER,                       )
                                 )
            Appellants,          )
v.                               )              Case No. 2D18-435
                                 )
                                 )
J. ISABEL SOLANO, ISABEL SOLANO, )
SERENITY MARIE SOLANO, deceased, )
and ERIK UZIEL SOLANO DOMINGUEZ, )
                                 )
            Appellees.           )
                                 )

Opinion filed August 22, 2018.

Appeal pursuant to Fla. R. App. P.
9.130 from the Circuit Court for Polk
County; James A. Yancey, Judge.

Jean M. Henne of Jean M. Henne,
P.A., Winter Haven, for Appellants.

Mark A. Sessums and Lauren E.
Jensen of Sessums Law Group, P.A.,
Lakeland, for Appellees J. Isabel Solano
and Isabel Solano.

No appearance for remaining Appellee.


PER CURIAM.

                     Affirmed.
CASANUEVA, CRENSHAW, and ATKINSON, JJ., Concur.




                                 -2-